Citation Nr: 0944868	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2. Entitlement to an increased rating for residuals of a non-
displaced fracture of the left foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to 
February 1993.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Nashville, Tennessee.
			
The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's left foot disability is not manifested by a 
marked limitation of motion of the ankle.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of the Veteran's non-displaced fracture of the left 
foot are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5271 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of April 1994 granted service connection for the 
Veteran's left foot disability.  While the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's left ankle disability has been evaluated under 
DC 5271, based on limitation of motion of the ankle.  Under 
this code, a higher rating of 20 percent rating is assigned 
where there is a "marked" limitation of motion.

The evidence here does not support such a rating.  Pursuant 
to the VA Rating Schedule, normal range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2009).  On VA 
examination in October 2004, the Veteran displayed 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  
In addition, 2005 treatment notes from the Veteran's private 
physician, Mark Heinsohn, M.D., indicate a "normal joint ROM 
[range of motion]" in the extremities.  This constitutes the 
entirety of the evidence containing range of motion findings 
for the pertinent appeal period.  The Board does not find 
that this evidence reflects a "marked" limitation of motion 
of the ankle.

The Board considered all other diagnostic codes pertaining to 
the ankle but none provide the basis for an increase in 
excess of 10 percent.  DC 5270 and DC 5272 require evidence 
of ankylosis.  The dorsiflexion and plantar flexion 
measurements described above are not suggestive of ankylosis 
and as such, these codes cannot provide the basis for an 
increased rating.  DC 5273 does not apply because it requires 
evidence of malunion of os calcis or astragalus.  There is no 
evidence of this in the file.  An x-ray taken in conjunction 
with the October 2004 examination revealed no evidence of 
these abnormalities.  Similarly, DC 5274 requires evidence of 
astragalectomy.  There is no objective medical evidence of 
this procedure, or of any surgery since service, in the 
claims file.  Indeed, at the October 2004 VA examination the 
Veteran reported he has not undergone surgery for his 
condition.  For these reasons, an increased rating is not 
warranted under any other diagnostic code pertaining to the 
ankle.  

The Board has additionally considered the diagnostic codes 
pertaining to the foot in order to determine whether a rating 
in excess of 10 percent is warranted.  Taking the codes in 
numerological order, DC 5276 does not apply because there is 
no evidence of flatfloot, DC 5277 does not apply because 
there is no evidence of bilateral weak foot, and DC 5278 does 
not apply because there is no evidence of claw foot.  
Diagnostic Codes 5279 through 5282 do not afford ratings in 
excess of 10 percent and thus are not applicable.  Diagnostic 
Code 5283 provides ratings where there is evidence of a 
malunion of the tarsal or metatarsal bones, but the evidence 
here does not suggest this.  X-rays conducted for the October 
2004 VA examination do not indicate any such abnormality.  
Finally, DC 5284 provides a rating of 20 percent where there 
is evidence of a "moderately severe" foot injury.  Based on 
the range of motion findings above, the Board does not find 
the evidence supports this characterization.  While the 
Veteran displayed an arguably significant limitation of 
motion in dorsiflexion, his range of motion in plantar 
flexion was nearly normal.  The examiner further noted the 
Veteran had no swelling or inflammation associated with his 
disability.  There was no pain on valgus angulation of the 
ankle.  The 2005 private treatment records indicate a normal 
range of motion of the joints.  For these reasons, the Board 
does not find the evidence supports a "moderately severe" 
left foot disability.   

Finally, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is essentially manifested by pain.  
However, while the October 2004 examiner noted pain beyond 10 
degrees of dorsiflexion and pain on valgus angulation of the 
ankle, the Board does not find that this finding, when viewed 
with the remaining medical evidence, is of such a severity 
that it approximates a marked ankle disability.  Further, the 
examiner made no mention of functional loss due to flare-ups 
of pain, fatigability, incoordination, or weakness.  As such, 
the Board finds that the 10 percent disability rating 
currently assigned adequately compensates the Veteran's 
functional loss, pain, and weakness resulting from his left 
ankle disorder. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2004 and October 2004 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  While the notices provided do not 
include any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of the 
claim, the Veteran is not prejudiced by the failure to 
provide him that further information.  For all of these 
reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
been afforded the opportunity for a personal hearing.  He has 
been afforded a VA examination.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for residuals of the 
Veteran's non-displaced fracture of the left foot is denied.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in an 
increased rating claim.  Notice should be provided to the 
Veteran in this regard. 

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his sleep 
apnea.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).

The Board notes that the Veteran's DD214 Form indicates he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  A Persian Gulf Veteran shall be service-
connected for objective indications of a qualifying chronic 
disability resulting from an illness manifested by one or 
more presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
Veteran is a Veteran who had active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War. See 38 C.F.R. § 3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders. 38 C.F.R. § 3.317. 
 
38 C.F.R. § 3.317 further provides that such qualifying 
disability must become manifest to a degree of 10 percent or 
more during service or not later than December 31, 2006.  
Moreover, such qualifying disability cannot be attributable 
to any known clinical diagnoses.  See 38 C.F.R. § 
3.317(a)(1)(ii).  Finally, the condition must be chronic, 
meaning it must have existed for 6 months or more.  See 38 
C.F.R. § 3.317(a)(4).
 
While it appears the Veteran does have a diagnosis of sleep 
apnea, the Board notes that the record also contains 
documentation of joint pain, neurological symptomatology 
including Tourette's Syndrome, gastrointestinal problems 
including irritable bowels and hemorrhoids, psychological 
problems, and headaches.  In light of this other 
symptomatology, the Veteran's eligibility for presumptive 
service connection under 38 C.F.R. § 3.317 should be 
considered.  An opinion should be rendered on whether the 
current diagnosis is appropriate with regard to the Veteran's 
sleep problems, or whether the Veteran experiences an 
overarching "medically unexplained chronic multisymptom 
illness" (a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities). 38 C.F.R. § 3.317(a)(2)(ii).

In addition, the Board notes that service connection may be 
awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  As above, the 
Veteran has been diagnosed with sleep apnea, documented, for 
example, in a February 2005 private medical record.  In 
addition, the Board notes that on a number of occasions since 
his discharge, the Veteran has been diagnosed with fatigue.  
The earliest such diagnosis appears to be in September 1993, 
just months after his discharge.  The Veteran contends, and 
the evidence suggests, that these complaints may be 
manifestations of his current diagnosis.  For example, in a 
July 2004 private medical record the Veteran was diagnosed 
with "fatigue, consider sleep apnea."  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims and cannot make a 
finding on whether there has been a continuity of 
symptomatology since discharge based on this evidence.  See 
Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 
Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The opinion of a VA examiner is needed for this 
purpose.  An opinion should also be rendered on the issue of 
direct service connection as there is lay evidence to support 
the existence of a sleep problem in service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claim on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a Persian 
Gulf War protocol examination to 
determine whether his current sleep apnea 
may be a manifestation of a larger 
undiagnosed illness, given his 
gastrointestinal, neurological, and other 
symptomatology. The claims file, 
including a complete copy of this remand, 
must be made available to the 
physician(s) designated to examine the 
Veteran for her pertinent medical and 
other history. The report of the 
examination(s) should include discussion 
of his documented medical history and 
assertions. All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should conduct a 
comprehensive medical evaluation and 
provide details about the onset, 
frequency, duration, and severity of the 
Veteran's symptoms.

        a. In particular, the designated 
examiner(s) should specifically state 
whether the Veteran's complaints and 
symptoms, particularly his sleep 
problems, are attributable to known 
clinical diagnoses, or are part of a 
larger undiagnosed illness.  

If there is are known clinical diagnoses 
that can be medically explained, the 
examiner should expressly indicate these 
underlying diagnoses. In such a case, the 
VA examiner should further opine, 
following a review of the claims folder, 
on the etiology of the Veteran's sleep 
apnea by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
current sleep apnea was incurred in 
service? 

The VA examiner should further opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there have been manifestations of 
the Veteran's sleep apnea continuously 
since service.

        b. If, on the other hand, the 
Veteran suffers from any signs or 
symptoms that are determined not to be 
associated with a known clinical 
diagnosis, the examiner should indicate 
whether any such condition meets the 
regulatory definition of either an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

The Veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims. 38 
C.F.R. §§ 3.158, 3.655 (2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


